NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including the frame control apparatus of claims 1 and 8 and the frame control method of claim 16 comprising the elements of claim 1 (a demodulating section that operates according to the reference clock signal and demodulates a synchronization command for synchronizing the communication frames; a rate calculating section that counts pieces of rate reference data having a predetermined length and included in the synchronization command, based on the reference clock signal, to calculate a rate reference value used for reference; and a frame control section that controls the communication frames based on the rate reference value, wherein the frame control section determines a leading time slot by subtracting a command length of the synchronization command from a slot length of a time slot at which reception of the synchronization command starts); the elements of claim 8 (a demodulating section that operates according to the reference clock signal and demodulates a synchronization command for synchronizing the communication frames formed by periodically repeating a plurality of time slots, each of which is allocated to a power transmitter or a power 

Relevant prior art including Maekawa Tukuji et al., “Synchronization acquisition method and wireless communication device (English) (Publication JP 3234586 B2) discloses a periodic frame synchronization signal which is demodulated on a receiver side, having a reference timing using a count operation and calculates an average value of a detection error (abstract, paragraph 0009).  However, as claimed, in claims 1, 8, and 16, the prior art does not disclose a synchronization command, wherein the frame control section determines a leading time slot by subtracting a command length of the synchronization command from a slot length of a time slot at which reception of the synchronization command starts; a demodulating section that operates according to the reference clock signal and demodulates a synchronization command for synchronizing the communication frames formed by periodically repeating a plurality of time slots, each of which is allocated to a power transmitter or a power receiver; a rate calculating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        December 21, 2021